Earl Warren: Number 332, Francisco Romero, Petitioner, versus International Terminal Operating Company et al. Mr. Puente.
Narciso Puente, Jr.: Thank you, Your Honor. The argument presentation has to be divided between Mr. Axtell and myself and we would like to reserve five minutes for rebuttal. This is a – this is a writ of certiorari to review on order or a judgment of the United States Court of Appeals for the Second Circuit which affirmed a judgment of United States District Court for the Southern District of New York which dismissed the plaintiff's complaint as for lack of jurisdiction of the subject matter. In this case there never was a trial. The facts were, that on May 12, 1954, the Spanish ship, S. S. Guadalupe, came into Hoboken, New Jersey where it docked and Francisco Romero, a Spanish citizen and crew member of the S. S. Guadalupe, and employed by the owners of the S. S. Guadalupe who are the Compañía Transatlántica, was working on that ship. The particular facts of the accident will be more deeply gone into by Mr. Axtell. What happened was that they were engaged, that is, the crew members were engaged in topping this boom which is merely dropping the boom to bring on some lumber which was to be used as shipping boards to store grains. There was a great deal of confusion on the ship. You had your Spanish seamen who spoke Spanish. You had your longshoremen who spoke English. You had also your carpenters. Francisco Romero was feeding this wire into this winch when the wire became snarled and as a result, his leg – his left leg was amputated and his right leg was fractured. He was rushed by ambulance with police sirens through Hoboken to St. Mary's Hospital. There he was at the point of death. He was given the last rites and however, he lived. Soon after the accident, an action was started against the owners of the ship, the Spanish Line, Compañía Transatlántica, their agents, Garcia & Diaz, and longshoreman International Terminal Operating Company Inc., and some time much later the carpenter company was brought into the case, Quin Lumber Company. So we have -- the picture was there were three American corporations that is International Terminal Operating, the Garcia & Diaz, Quin Lumber Company, the Spanish Line of course is a Spanish corporation. The complaint was composed of four causes of action. The first was a cause of action against both the Spanish Line and Garcia & Diaz under the Jones Act. And the second cause was against the same two defendants for maintenance and cure and then there were third and fourth causes. Third was cause of action against International Terminal Operating Company's negligence and also the same cause of action against Quin Lumber Company. Mr. Romero stayed in the hospital a long time. The hospital bill mounted up to $3,750. Payment was demanded by the hospital of Garcia & Diaz, the agents of Spanish Line. The payment has never been made. Garcia & Diaz has stated that they are prepared to pay only up to July 10; I do not know the exact date, and they want a bill for that date. And they have received the bill, but it goes I believe to July 14, just few days more. They had not paid for that bill. The Spanish seaman received an artificial limb which cost $195 which has not been paid. There was $25 bill for the burial of the amputated part in the Catholic cemetery that has been paid. Case law on the calendar, we requested preferences and finally we did come to that point where the case was marked ready for trial. We appeared before Judge Sugarman who was to be the sitting judge at that trial with a jury and the demand for a jury had been made. On that morning a motion was made by the defendants. The motion was to dismiss the case for lack of jurisdiction of the subject matter. In the brief of the Spanish Line they have stated there were two motions. There was no such thing. There was only one motion, and I would like to read that particular page in the transcript which appears on 194(a) where the court says. The court; the court can proceed under the rule of sua sponte in the absence of jurisdiction in any event. However, so there will be no misunderstanding. I am presiding on the basis that each of the four defendants has moved orally which brought on this pretrial hearing for a dismissal of the complaint upon ground of lack of jurisdiction of the subject matter. Mr. Quinlan; that is right and yet in Mr. Quinlan's brief he stated there were two motions. Judge Sugarman proceeded to try to obtain a stipulation as to the facts. As he went along they got the citizenship of Mr. Romero, Spanish citizen, the Spanish Line and the other defendants. But there came a point where the question of the management of the ship, the management and operation came up. It was conceded that the Spanish Line ownership, but the plaintiffs contended that as far as management and operation it was a joint affair between the agents and the owner of the ship, Garcia & Diaz and the Spanish Line. On that point the judge took evidence. He had the deposition which had been taken out of the secretary to Garcia & Diaz and he also received a contract between Garcia & Diaz and -- the agency contract between Garcia & Diaz and I believe a Cuban branch of Garcia and Diaz and the Spanish Line. Then we continued on with the stipulation and the court came to the contract. The seamen had signed a contract. On top of that contract it said, roundtrip voyage starts as Bilbao goes through New York, I think down to Mexico and ends when it gets back to Bilbao. It was on the second trip -- there was the roundtrip and then he went out two trips more and on that second one was when this injury occurred. There no written extension of that contract. The judge took evidence on the point of whether the contract could be extended under the law and at that point, Mr. Quinlan called one of the lawyers who I believe is with the Spanish workmen's compensation administration in Spain, and the plaintiff called an expert on that point. Meanwhile, there had been repeated motions that the judge had no right to entertain – to hold this pretrial hearing. The judge apparently was a little -- he wondered about it, because in the transcript you will see that he asked several of the counsel if they had ever seen any or heard of any other procedure of this type for this kind of the thing and they said, no. Then the motion was made.
Speaker: Can I ask you a question?
Narciso Puente, Jr.: Yes, sir.
Speaker: I notice that from your brief, and I am not sure that I understand it. What is essence of your objection to the taking of evidence on the jurisdictional motion?
Narciso Puente, Jr.: Our objection is this that the plaintiff had pleaded the general maritime law and the Jones Act and upon his pleading that and providing it was not sham, the court had jurisdiction providing there had been no objection to a general appearance. I mean, if the defendants had put in a special appearance on that they appeared general, but once it got to that point, we had, so to speak, given the magic word, we pleaded the Jones Act and the general maritime law and we were qualified to have a trial.
Speaker: In other words, you say that on a jurisdictional question a court must dispose off it on the face of the complaint and that it cannot be disposed of on the face of compliant.
Narciso Puente, Jr.: As a jurisdiction, no, because in the --
Speaker: Then it has to go to trial?
Narciso Puente, Jr.: What?
Speaker: Then it has to go to trial.
Narciso Puente, Jr.: It has to go to trial and the Fair v. Kohler decision has pointed out that the plaintiff is the master of his complaint and that the questions of merit must be decided as such and you cannot change questions of merit into jurisdictional. Once this party had got past the general appearance stage and no defendant objected; they appeared and we have pleaded the Jones Act and we have pleaded the general maritime law and it was no sham, we had a right to a trial and no judge could -- commence a pretrial hearing and start considering matters such as the whether a contract was extended which was a merit question, such as the custom and usage, which was also a custom and usage as to whether this seamen signed contracts transparently and also, as to the question of law, as to the workmen's compensation law. There are many of these questions which were questions of merit and the judge labeled them jurisdictionally.
Felix Frankfurter: Jurisdiction meaning that if he had ever abandoned the Court of Appeals would have said he was upsetting is without power to entertain it?
Narciso Puente, Jr.: No, the Court of Appeals could not have said that. The Court of Appeals could not have said that because under Fair v. Kohler --
Felix Frankfurter: No, I am not speaking from your point of view.
Narciso Puente, Jr.: I am sorry, Your Honor.
Felix Frankfurter: I am trying to find out what it is that was meant by jurisdiction. Does it mean that, in the view of the Court of Appeals, that by sustaining Judge Sugarman's disposition in the District Court, did that imply that if he had entertained a suit, the Court of Appeals would issue a prohibition? Not from your point of view, but from their point of view. I am trying to find out what jurisdiction means in short.
Narciso Puente, Jr.: Jurisdiction in short means, Your Honor --
Felix Frankfurter: In short, there are many questions in admiralty law which can be dismissed by the District Court without jurisdiction in the sense that they can get all together and it should not be heard and yet if he entertained it, it would not be prohibited in that he had no power, because jurisdiction here means power or with due regard with the admiralty law it should not be heard, wouldn't you?
Narciso Puente, Jr.: I regard that once that a plaintiff who is the master of his compliant has stated that it is a Jones Act and general maritime law and providing there has been a general appearance and there was no sham, this man was a seaman.
Felix Frankfurter: But the plaintiff is not the master of the litigation.
Narciso Puente, Jr.: Of complaint.
Felix Frankfurter: -- (Inaudible) The plaintiff is not a master or -- the master of his litigation in the sense that if he discloses he could possibly remit it to the courts of the nationality that he isn't allowed to contend. That you must have a trial which we develop the fact, presumably not otherwise, than they were developed at pretrial. What is pretrial for?
Narciso Puente, Jr.: What we are maintaining is that the moment a plaintiff states a cause of action, and it is sham, and here he stated it was based on the Jones Act and general maritime law, he qualified. No judge at that point, trial judge could question the jurisdiction, and --
Speaker: Otherwise stated what you are saying as I understand it is, when the plaintiff alleges in good faith a cause of action within the jurisdiction of the court then jury, there is no trial to be had on the part of jurisdiction if you go immediately to merits.
Narciso Puente, Jr.: That is right.
Felix Frankfurter: Is that so? In admiralty there is power that does not have to be exercised and you must go through a long trial instead of doing it in pretrial, is that right?
Narciso Puente, Jr.: Your Honor, I believe that --
Felix Frankfurter: All he says Jones Act is the compliant and pretrial -- there is no basis for the Jones Act or on the theory, on the allowable discretionary authority of the court of admiralty you can remit it to the home court, nevertheless you must have a trial, is that your position?
Narciso Puente, Jr.: That is right, Your Honor.
Felix Frankfurter: Alright, I understand it.
Narciso Puente, Jr.: Alright. Then there is the second -- there is another point on this question, not on the question of jurisdiction, but there is a Section 55 of The Federal Employers Liability Act which states in effect that an employee may not waive his right. In other words, that section would try to block off employers who will prepare contracts to obtain releases so that they lose the benefits of The Federal Employers Liability Act. The contract, the seaman's contract in this case which is signed for roundtrip contained such a clause that if there was any accident, the accident would be litigated pursuant to the Spanish laws and no others. Our claim -- our contention is that such a clause is in effect a violation of Section 55 of The Federal Employers Liability Act.
Felix Frankfurter: Let's see if I understand that.
Narciso Puente, Jr.: Yes sir.
Felix Frankfurter: That a Danish or British or an Irish or a Swedish seaman working for a non-American steamship company or an employer cannot sign off articles whereby his rights are all determined by -- what I know and I have reason to take this correct from the other nationals have better protection than the Jones Act. Is that right? Is that what you are saying?
Narciso Puente, Jr.: That is correct.
Felix Frankfurter: That is what you – It's just one of your (Inaudible) arguments. Counsel very often would help us. If they state what their proposition is and then argue it.
Narciso Puente, Jr.: That is correct, but the moment that ship comes into United States waters and there is an accident that seaman pleads, files a complaint under the Jones Act, and under the general maritime law, at that point, we contend that; that clause and that Spanish contract is in violation of the Federal Employees Liability Act. We do not contend that; that clause is violation of the Federal Employee Liability Act if the accident occurs over in Spain or if it occurs over in Japan. We say that once he comes into United States waters, and there is this accident and he has got his lawsuit, we maintain that --
Felix Frankfurter: Any time a foreign ship having foreignly articles, seamen aboard makes a call at any port in United States and anything happens the John Act applies. That is your position?
Narciso Puente, Jr.: If there is no sham in the pleading of that Jones Act.
Felix Frankfurter: I do not know what sham means.
Narciso Puente, Jr.: Well.
Felix Frankfurter: Sham means they do not want to be governed by the Jones Act. Is that sham?
Narciso Puente, Jr.: No, a sham might be a person who is not a seaman and says I am suing under the Jones Act and clearly he is not a seaman. Now I think that this point is --
William J. Brennan, Jr.: Well, what is the significance of the general terms, I do not follow. What you have been emphasizing that there was a general appearance.
Narciso Puente, Jr.: Yes.
William J. Brennan, Jr.: Does that suggest that had there not been some motion made of just jurisdiction under a special appearance something different would have happened?
Narciso Puente, Jr.: That is right. If for instance, service had not been proper and they came in specially and move to have --
William J. Brennan, Jr.: I was assuming that's all been proffered by --
Narciso Puente, Jr.: Yes.
William J. Brennan, Jr.: The other cases have appeared (Inaudible) have appeared especially in any way to attack jurisdiction.
Narciso Puente, Jr.: I do not know, but the Lauritzen-Larsen case, which Mr. Axtell will discuss more, in that case it states that the jurisdiction of the Jones Act is shortly answered. In that case the injury occurred in the Havana waters. And it did not occur in United States waters and still they pleaded the Jones Acts and the court did set aside on jurisdiction, not this Court.
Speaker: Well, it ultimately went back before a remit in light of the seven points that Justice Jackson said would be controlling or should be taken into consideration. That is what happened. And --
Narciso Puente, Jr.: Now I just want to take one last point and I would like Mr. Axtell to take over. When this accident occurred in Hoboken there has been a great deal to talk about tranquility of the port. We maintain that; that tranquility was disturbed with your ambulance going down there, with the police going down there, and bringing him back to the hospital. We maintain that; that tranquility was disturbed.
William J. Brennan, Jr.: (Inaudible)
Narciso Puente, Jr.: I would say this to Your Honor that there was the case of Cunard Lines against Miller which involved the prohibition law where foreign ships came into United Status ports with sealed, stored liquors, and the Court held that such foreign ships could not come in with those liquors, because of prohibition law, and so decided. I do not see where it was disturbance of the tranquility of the port in that case. Whereas here we have a person who is injured, who lost is leg, who is taken by an ambulance back to the hospital where a hospital bill has not be paid, where there was this confusion on the ship, where the stevedores who ordinary top these booms and instead the Spanish Line used the crew to do that operation. But my last point, and I want to finish up is that I would I like to point out to the Court that in the Sieracki case the Court stated that the great humanitarian quality about, well, in that case it involved a longshoreman who sued under seaworthiness and the Court maintained that people in such hazardous occupations, the law protected them and it would be humanitarian about them. Now here we have a case where we have pleaded on seaworthiness where we have seaman and we have the Jones Act which is to help seaman and are we to cut off an individual who come into Hoboken on his ship and he suffers this injury, are we going to cut off these humanitarian benefits from him? Thank you.
Earl Warren: Mr. Axtell.
Silas Blake Axtell: I would like to let you know what the facts are that we would prove. I went to court to try this case. Counsel -- the judge just said though I have been there before and that I was in error when I was surprised, but I was not. This is a drawing that shows the outline of the ship. She is 497 feet long, 62.5 feet beam. This is the winch where the accident occurred. It would be on the starboard side. Along side on the right of the ship which is of course the starboard is the dock. On the dock were two trucks loaded with big long planks to be used by the Quin Lumber Company in installing shifting boards for the return departure -- the departure next day of the ship. There were for grains. Now I have this drawing made. This, you are looking at -- this is just the quarter deck which are shown on this drawing here. This is a bridge of the forecastle head or the raised deck of the front of the ship giving the picture of that drawing. Now these five marks or spots I have made. This was a (Inaudible). This is what just called the spool of the ship used to put a rope around. You can throw it around the end and take several turns and pull it tight and make it carry the load up or you can reverse this direction of the winch and hold it tight and let it down then you may lower it. This would represent the boom here. It is drawn with dashes and dots. This is the extra wire which would be used. The bosuns of the ship were here and they started. The lumber men were already down in the hold and number two had the collar off, I suppose observing what they had to do about putting these planks in. Over here was the winch driver. This is part of what is here and here is a foot lever which could be pushed down by the foot of the bosun or by the winch driver, if they had to stop. This here is the rung of the cargo winch. This wire runs through those blocks at the foot of the Samson post and at the top of the Samson post and out to the end of the boom, which of course you are very familiar from other cases where these accidents have happened. The fault that brings these American companies into it, the stevedoring people who were aboard and the Quin Lumber people, all of whom belonged to the ILA they call it, a union, the foremen or (Inaudible) called the bosun away. He was the superintendent. This winch was a good strong winch. There were no defectiveness that we know of. It was old type. It was built in Denmark about two years or about the time the ship was built. Strong enough, big enough, but it has four men and this deck here which the spool is located and the drawing of the cargo in turn in the same direction at the same time. There are no gears that can control them separately. So when the bosun left his place where he was engaged in taking the slack wire that came from a cargo pull and he moved from there on request of the outsider, this man over here who was clearing the wire, Romero was holding here. This wire is described by Romero as very old and worn and very kinky that it would have been strange and its threads had been impaired so it did not evenly hold itself and would twist. And when this man left and this man jumped over here to take the cargo pull without any orders from anybody, the winch driver did not stop the winch. It kept it going and another wire came up here and hit the spool which caused it to lose its traction in spite of Romero's efforts and the boom fell. He tried to get out of the way, but his leg was carried in these two steel blocks here. They are shown at close abbreviation, this point. This is a (Inaudible) in the deck that holds the lower one of those blocks. This distance would be up as the boom would go down the toping lift would go up on the boom. So you can see that if this bosun, the Spanish Line were let out of this case on the ground that some ground that we would not go into and the men were relegated to a suit against the American companies. When the case was tried the lawyer for the American companies would have to say, well, the real cause of this accident was the un-seaworthiness of the ship, because the wire was worn out.
Earl Warren: We will recess now.